Citation Nr: 1316389	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for transitional cell carcinoma of the bladder claimed as bladder cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Chicago, Illinois.  


FINDINGS OF FACT

1.  A malignant tumor was not present at the time of the Veteran's discharge or within one year thereafter.

2.  The preponderance of the competent probative evidence demonstrates that the Veteran's transitional cell carcinoma of the bladder is not etiologically linked to the service-connected residuals of prostate cancer.  

3.  The preponderance of the competent probative evidence demonstrates that the Veteran's transitional cell carcinoma of the bladder was not etiologically linked to any aspect of the Veteran's active duty service, including exposure to herbicides.  


CONCLUSION OF LAW

Transitional cell carcinoma of the bladder was not incurred in or aggravated by active duty, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In May 2007 and April 2008 letters sent by VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The April 2008 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After full notification required by the VCAA was provided, the claim was readjudicated as demonstrated by the October 2009 statement of the case.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3). 

The appellant has also been afforded a VA medical examination in connection with his claim of service connection.  38 C.F.R. § 3.159(c) (4).  The Board finds that the examination, particularly the expert medical opinion obtained, is adequate to accurately adjudicate the claim.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also addressed the appellant's theory of entitlement and provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to that issue.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Factual background

In April 2007, the Veteran submitted a claim of entitlement to service connection for bladder cancer.  He argues that the disorder was secondary to his service-connected residuals of prostate cancer.  In the alternative, the Veteran has argued that his bladder cancer was due to Agent Orange exposure during his service in Vietnam.  

Private medical records reveal that, in November 2003, the Veteran was diagnosed with adenocarcinoma of the prostate gland and was thereafter treated with radiation therapy.  

A private MRI examination of the pelvis which was conducted in March 2004 was interpreted as showing generalized enlargement of the prostate.  The superior margin of the prostate was somewhat lobular.  The clinician wrote that, where the gland shunts the floor of the urinary bladder, the bladder wall is discontinuous indicating penetration of the tumor into and possibly through the bladder wall.  No adenopathy was noted.  

In January 2006, service connection was granted for residuals of prostate cancer and a 10 percent disability evaluation was assigned effective from August 2005.  

In March 2007, the Veteran was diagnosed with transitional cell carcinoma of the bladder which was subsequently treated by a transurethral resection of the bladder tumor.  

A VA genitourinary examination was conducted in August 2007.  The examiner did not have access to the Veteran's claims file.  He interviewed the Veteran and diagnosed the following:  adenocarcinoma of the prostate which was treated with external beam radiation therapy without evidence of recurrence; transitional cell carcinoma of the urinary bladder treated with local resection followed by infusions; and transitional cell carcinoma of the urinary bladder and adenocarcinoma of the prostate.  The examiner observed that adenocarcinoma of the prostate and transitional cell carcinoma of the urinary bladder were two different diseases and one did not give rise to the other.  The examiner noted, however, that external beam radiation therapy can give rise to secondary malignancies.  In the case of the prostate, second malignancies were in the bladder, bowel and also the soft tissue sarcomas.  Five years after external beam radiation, 1 in 125 patients developed a second malignancy out of a group of 70,531 patients.  It was reported that bladder cancer was the second most common cancer in individuals 60 and above without a history of radiation therapy, and that 67,000 cases occurred yearly in the United States without a history of radiation therapy.  The examiner wrote that, whether the Veteran is service-connected for a second malignancy on account of the previous radiation therapy on an as likely as not basis is an open question.  The examiner, at the time of the examination, thought not.  

In December 2007, a private physician observed that the Veteran had been treated for adenocarcinoma of the prostate gland in 2004.  She noted that the Veteran had been diagnosed with transitional cell carcinoma of the bladder three years after diagnosis of the prostate cancer.  She referenced the fact that the Veteran had been denied service connection for bladder cancer based on some data that showed a slightly increased rate of bladder cancer from external beam radiation.  She wrote that she was not denying this was the case.  She indicated that she had seen literature regarding a positive connection between exposure to Agent Orange and bladder cancer.  She also wrote that she did not have any expertise in whether there was a link between bladder cancer and Agent Orange exposure.  She urged VA to reconsider the Veteran's claim based on a link between bladder cancer and Agent Orange exposure.  

In April 2008, a private physician wrote that the Veteran "was found to have a large high-grade bladder cancer" in February 2007.  The physician noted the Veteran was exposed to Agent Orange.  He wrote that the question of whether or not bladder cancer is linked to Agent Orange is not in his field of expertise but indicated that he was still of the opinion "that it is as likely as not that the cancer could have been the result of exposure to Agent Orange."  

On VA examination in June 2009, adenocarcinoma of the prostate, status post external beam radiation therapy and transitional cell carcinoma of the urinary bladder status post resection three times and "BCG" treatment were diagnosed.  The examiner reported that studies had shown an increased risk of bladder cancer following pelvic radiation for cervical cancer, ovarian cancer, prostate cancer and testicular cancer.  The examiner noted that the relationship has not been observed in all studies and that the magnitude of the risk appears to be small.  The examiner found that no opinion could be provided regarding whether radiation treatment caused the bladder cancer without resort to speculation.  

A VA oncologist provided an expert medical opinion concerning the etiology of the Veteran's bladder cancer in October 2012.  With regard to whether the Veteran's bladder cancer is etiologically linked to his active duty service, the physician opined that it was unlikely and also opined that it was unlikely that the bladder cancer was due to exposure to Agent Orange.  The physician wrote that most bladder cancer patients do not have a history of Agent Orange exposure.  With regard to whether the Veteran had bladder cancer that was secondary to his service-connected prostate cancer or secondary to treatment the Veteran received for his service-connected prostate cancer, the physician stated that bladder cancer and prostate cancer were separate types of cancer.  The examiner went on to state that the Veteran's bladder cancer is not due to or aggravated by his service-connected residuals of prostate cancer and/or associated with radiation therapy the Veteran underwent.  The physician opined that it was unlikely that radiation therapy caused the Veteran's bladder cancer.  He wrote that there was no evidence that can be found linking radiation therapy to causing bladder cancer.  The physician wrote that most prostate cancer patients who received radiation therapy do not have bladder cancer.  The physician was asked to review a March 2004 MRI examination report.  He wrote that review of the MRI would not be significant or make a difference in attempting to link prostate cancer and bladder cancer.  The examiner opined that there is no evidence that can be found linking or associating the tumor invasion into the bladder and an enlarged prostate.  The physician included citations to two treatises to support the opinions.  

In a February 2013 addendum to the examination report, the VA oncologist noted that the examiner who conducted the August 2007 VA examination reported external beam radiation therapy could give rise to secondary malignancies in 1 out of 123 patients.  The oncologist observed that this meant 124 out of 125 patients who received radiation therapy did not have secondary malignancies.  The oncologist referenced the June 2009 VA examination report as indicating that the risk to develop secondary malignancies was low after pelvic radiation therapy.  The oncologist observed that this examiner did not say that radiation therapy caused bladder cancer or secondary malignancies.  The oncologist reported that he was unable to find any literature that demonstrated radiation therapy causes secondary malignancies or bladder cancer.  He was able to find literature which indicated that radiation therapy increased the risk of secondary malignancies or cancer but he classified this literature as speculative.  The oncologist read the report of the March 2004 MRI of the Veteran's pelvis and interpreted it to mean that prostate cancer invaded the bladder wall.  The oncologist opined that the March 2004 MRI reader "over read" the film.  The rationale was that the finding was not consistent with the reality of the cancer the Veteran had at that time.  The oncologist noted the MRI reader didn't mention bladder cancer and observed that the Veteran's bladder cancer was discovered in April 2007.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated with herbicide exposure: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board finds the determination of the etiology of the Veteran's bladder cancer does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of bladder cancer.  See Barr.   

Analysis

The Board finds that service connection is not warranted for bladder cancer on a direct basis, on a presumptive basis, or as secondary to the service-connected prostate cancer.  

Initially, the Board finds that there is no competent evidence of record documenting the presence of a malignant tumor to a compensable degree within one year of the Veteran's discharge.  The Veteran does not allege such a fact pattern.  Service connection is not warranted for bladder cancer on a direct or presumptive basis.  

Turning to the Veteran's claim that he has bladder cancer due to a service-connected prostate cancer, the Board finds that the Veteran's allegation is not competent medical evidence.  As set out above, the Board finds that the Veteran is a lay person without medical training.  As such, his opinion regarding the medical question as to the etiology of his bladder cancer is not competent medical evidence and of limited or reduced probative value.  

The Board finds the preponderance of the competent probative evidence of record demonstrates that the Veteran's bladder cancer was not etiologically linked to his prostate cancer.  The examiner who conducted the August 2007 VA examination noted that external beam radiation which the Veteran received to treat his prostate cancer can give rise to secondary malignancies including in the bladder.  A study was cited as indicating that, five years after radiation therapy, one in 125 patients developed a second malignancy.  This study demonstrates to the Board that development of a malignancy is not as likely as not, due to radiation therapy to treat the prostate disability.  The examiner who conducted the August 2007 VA examination opined that there was not such a link.  

The private physician who prepared the December 2007 document noted that service connection had been denied based on data that there is only a "slightly increased rate of bladder cancer from external beam radiation" and she stated that she is not denying that this is the case.  Instead, she indicates that she does "not feel that this excuses his exposure of Agent Orange for its incidence of bladder cancer risk."  She admits that this is not her area of expertise, but goes on to say that she has seen literature positive for the Veteran's claim.  At best, the statements in the  December 2007 letter amount to an opinion that the bladder cancer may be due to Agent Orange exposure.  Even when read in the light most favorable to the Veteran, the letter does not provide a link between the service-connected prostate cancer and the bladder cancer.  Her letter supports the Board's determination that the medical evidence preponderates against a finding that service connection is warranted for bladder cancer secondary to prostate cancer treatment.  

The examiner who conducted the June 2009 VA examination noted an increased risk of bladder cancer following pelvic radiation for prostate cancer.  However, this examiner also noted that the relationship had not been observed in all studies and found that the magnitude of the risk appeared to be small.  The oncologist who provided the expert medical opinions in October 2012 and February 2013 noted that 124 out of 125 patients who received external beam radiation did not have secondary malignancies and also noted that the literature he reviewed only showed a speculative relationship between radiation therapy and increased risk of secondary cancer.  The Board finds the competent probative medical evidence preponderates against a finding that the treatment the Veteran received for his prostate cancer was etiologically linked to his current bladder cancer.  The Board places significant probative weight on the expert medical opinions.  The opinions were based on a review of the claims file and research of medical treatises concerning whether there was a link between the prostate cancer treatment and the bladder cancer.  The examiner's findings are supported by adequate rationale with citations to the medical evidence of record.  

The Board finds that service connection is not warranted for bladder cancer on a direct basis or as secondary to exposure to herbicides including Agent Orange.  The evidence which supports the Veteran's claim consists of the Veteran's allegations and the letters from two private physicians.  As set out above, the Board has determined that the Veteran is not competent to provide evidence regarding a link between his bladder cancer and herbicide exposure.  

The December 2007 letter from the private physician does not constitute competent medical evidence.  The physician merely referenced some unidentified literature which she indicated provided a positive link between herbicide exposure and bladder cancer.  The author admitted that she did not have any expertise in determining whether there was a link.  Without citations to the underlying medical evidence relied upon, the opinion is not supported by any rationale.  The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for a grant of service connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The private physician who wrote the April 2008 letter affirmatively reported that the question of whether the Veteran's bladder cancer was etiologically linked to herbicide exposure was not in his field of expertise.  He merely opined that there could be such a link.  Again, no supporting rationale was provided.  Furthermore, the use of the word "could" leads the Board to find that the opinion is speculative.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  

The expert medical opinions obtained for this decision in October 2012 and February 2013 did not result in a finding that bladder cancer was etiologically linked to herbicide exposure.  The opinions were based on a review of the pertinent evidence of record as well as a review of medical research.  The opinions were supported by adequate rationale.  The Board finds significant probative weight should attach to these opinions.  Additionally, as set out above, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332  (Dec. 27, 2010).  

Based on the above, the Board finds the preponderance of the competent probative evidence of record demonstrates that the Veteran's bladder cancer is not etiologically linked to any aspect of his active duty service, including herbicide exposure or service-connected prostate cancer.  

In reaching this decision, the Board has considered the  benefit-of-the-doubt rule; however, as the preponderance of  the competent probative evidence is against the Veteran's service connection claim, the Board finds that such rule is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal in the matter of the claim for entitlement to service connection for transitional cell carcinoma of the bladder, claimed as bladder cancer, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


